 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDonlyif the International union is a party to the contract.This is notthe case here.As the Regional Director followed, and properly applied, theexisting precedents, and as his factual determination regarding de-functness was not "clearly erroneous on the record"-the standard ofSection 102.67(c) of the Board's Rules-I would affirm his descision.MEMBER LEFDoai took no part in the consideration of the aboveDecision on Review and Order.International Brotherhood of Electrical Workers, Local Union861, and Arneth Lard,itsAgentandPlauche Electric, Inc.Cases Nos. 15-CC-123 and 15-CC-126.1 January 12, 1962DECISION AND ORDEROn April 12, 1961, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner onlyso far asconsistent with ourdecision herein.1.The facts in Case No. 15-CC-126 are asfollows:U.S. Tire Engineers, Inc., a wholesale and retail tire establish-ment, required certain electrical work at its premises.Lake CityElectric, a partnership of Dale Bonin and Louis Arnaud, bid for thework and the bid was tentatively accepted.However, Davis, presi-1 Cases Nos 15-CC-123 and 15-CC-126 are the subject of a consolidated complaintThe former,arising out of picketing at Ramada Inn, was originally disposed of by settle-ment agreement between the Respondents,Lake Charles Building & Construction TradesCouncil, AFL-CIO, and T.K. Sitzlein.Its agent,and the ChargingParty,Plauche Electric,Inc, and approved by the Regional Director on September 23, 1960Approximately3 weeks later,I'lauche again filed charges of violations of Section S(b) (4) (1)and (ii) (B)based on the picketing by Respondents at U S Tire Engineers, Inc.The RegionalDirector found merit In the new charges, and therefore he set aside the settlement agree-ment as to Respondents and Issued the Instant consolidated complaintBecause, asappears below,we find no merit in the new charges, we shall dismiss the complaint andreinstate the settlement agreement in Case No.15-CC-123 without passing upon themerits of that case.135 NLRB No. 41. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861251dent of U.S. Tire, expressed doubt that Lake City, a nonunion con-tractor, would be able to complete the job.Bonin of Lake City sug-gested to Davis that, since Plauche had "a restraining order" (i.e.,asettlement agreement), Lake City could work with Plauche "on a joband everything would, or should, be O.K." Bonin further describedhis discussion with Davis as follows : "Bill Davis asked me whichway would be the best since I was the lowest bidder on the job. I toldhim that he could possibly take out an annual permit and do his ownelectrical work in compliance with the local ordinance or he wouldtheoretically letPlauche do the job because of the RestrainingOrder."Davis requested a meeting of himself, his attorney, Bonin,and Plauche.At the meeting held on or about October 3, it was agreed that thecontract would go to Plauche on the basis of Lake City's estimates,that Plauche was to receive costs chargeable to the job, including thatfor the labor of Bonin and Arnaud who would work on the job astemporary employees of Plauche, and that Lake City would get theprofit.U.S. Tire thereupon signed a contract with Plauche and thework was carried out in the manner agreed.Respondent picketed in front of the entrance of U.S. Tire on Octo-ber 6 and until sometime in the early afternoon of October 7.Duringthe picketing, Plauche's employees on the job, Bonin, Arnaud, andDuhon, worked inside the U.S. Tire premises.There were no inter-ruptions of any kind. The picket sign stated : "Plauche Electric, Inc.,isattempting to destroy working conditions established throughnegotiations by the IBEW, Local Union 861.No dispute with anyother contractor."When Plauche's employees left for lunch and acoffee break, the picketing continued.There was no picketing atPlauche's office.Plauche maintainsan officein the area to which hisemployees, asa normal requirement, report in the morning to be dispatched bytruck to the job and report back in the evening. On occasion, an em-ployee will return to the office during the course of the day for thepurpose of picking up a tool or materials. On the first day of picket-ing at U.S. Tire, Arnaud and Duhon reported to the office and thenwent to the job. Bonin went directly to the job for a short time, hav-ing been delayed by a hospital visit and then went directly home.The other two reported back to the office at the end of the first day.Arnaud went back to the office for a short time on the morning of thefirst day.On the second day, all three reported to the office at thestart of the workday.Duhon worked at U.S. Tire only part of theday.All three left the job at 6 p.m., well after the pickets had beenwithdrawn, and went directly home.2 For the remaining 2 or 3 days2 The Trial Examiner so finds based on the testimony of Plauche.According to Duhon,however,Duhon reported back to the office on the second day. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the job's duration, Bonin and Arnaud reported directly to theworksite.The Trial Examiner found that Respondents violated Section 8 (b)(4) (i) (B) by (1) picketing at the premises of the secondary em-ployer, U.S. Tire, rather than at the office of the primary employer,Plauche, relying on theWashington Coca Coladecision,3 and (2)picketing while the employees of Plauche working on the U.S. Tirejob left for lunch and a coffee break, relying on theMoore Dry Dockdecision 4TheWashington Coca Coladecision has heretofore been construedby the Board as imposing a rigid rule that picketing at the commonsitus is unlawful when the primary employer has a regular place ofbusiness in the locality which can be picketed .5This rigid rule hasbeen rejected by the courts which have had occasion to pass upon itsvalidity.'As stated by the Circuit Court of the District of Columbiain theSales Driverscase (229 F. 2d 514, at 517) :Section 8 (b) (4) (A) does not contain a provision which condemnsconcerted activity of employees with respect to their own employermerely because it occurs at a place where it comes to the attentionof and incidentally affects employees of another, even where theactivity could be carried on at a place where the primary employer5 Brewery and Beverage Drivers and Workers,Local No. 67,International Brotherhoodof Teamsters,etc. (Washington Coca Cola Bottling Works,Inc ),107 NLRB299, enfd.220 F. 2d 380(C.A D.C.).Moore DryDock Company,92 NLRB 547.5 Sales Drivers,Helpers & Building Construction Drivers, Local Union 859, of Inter-national Brotherhood of Teamsters,etc. v. N.L.R.B. (Campbell Coal Co.),229 F. 2d 514,516 (C.A.D C.), cert.denied351 U S. 972;Albert Evans,Trustee ofLocal No 391,International Brotherhood of Teamsters,etc. (ThurstonMotorLines,Inc.),110 NLRB748, 754.Member Fanning,however, has Indicatedthat hedoes not subscribe to theWashingtonCoca Cola per sedoctrine and has dissented from its application in severalcases.See,for example,Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local 386, andGeneral Teamsters Union Local 431 (California Association of Employers),120 NLRB1161, 1171-1172;Seafarers'International UnionofNorth America,Atlantic and GulfDistrict,Harbor and Inland Waterways Division,AFL-CIO (Superior Derrick Corpora-tion),122 NLRB 52,62, footnote15; and Local560, InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America (The Pennsylvania Rail-road Company),127 NLRB 1327, 1329, footnote 76 Sales Drivers,etc. v. N.L R.B. (Campbell CoalCo ),229 F 2d 514 (C.A.D.C.), settingaside and remanding110 NLRB 2192,cert. denied351 U.S. 972;N L R.B.v.GeneralDrivers,Warehousemen and Helpers Local968,International Brotherhood of Teamsters,etc. (Otis MasseyCo.), 225 F. 2d205 (C.A. 5), setting aside 109 NLRB 61, cert.denied350 U.S 914; cf.N L R.B. v. Local 394,International Brotherhood of Teamsters, etc(K.C. RefrigerationTransport Co.),284 F. 2d 887, 891-892(CA. 2), enfg 124 NLRB1245;N L.R B.v.Business Machine andOffice ApplianceMechanics Conference Board,Local459,International Union of Electrical, Radio & MachineWorkers, CIO (RoyalTypewriter Co.),228 F. 2d 553, 561(C.A. 2), setting aside111 NLRB 317,cert.denied851 U S. 962.Althoughthe Board'sWashington CocaCola decision was enforcedby the District ofColumbiaCourt of Appeals,220 F. 2d 380, that court subsequentlysaid that thedecision"did not constituteapprovalof the rule now advancedby the Board,but must be con-strued only as agreement with the conclusion the Board there reached, which rested inconsiderable part upon additional findings."Sales Drivers, etc.v.N.L R.B.,229 F. 2d514, 517(C.A.D.C.). INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861253alone does business.The existence of a common site, of such inci-dental effect, and of another place which can be picketed, 'arefactors to be considered in determining whether or not the sectionhas been violated, but alone are not conclusive.The presence ofthese factors does not warrant a failure to consider other factswhich are relevant and perhaps countervailing. . . . No rigidrule which would make these few factors conclusive is contained inor deducible from the statute.To read it into the statute by impli-cation would unduly invade the application of section 13 whichpreserves the right to strike "except as specifically provided" inother provisions of the Act. It is not specifically provided thatpicketing at a common site, with an incidental effect upon em-ployees of a neutral employer, is unlawful in every case wherepicketing could also be conducted against the primary employerat another of its places of business.Similarly the Fifth Circuit in theGeneral Driverscase (225 F. 2d205, at 209) criticized the attempt to "substitute Board inferences asto the lawfulness or unlawfulness of an objective, based purely on itsown judgment as to the propriety and adequacy of the means employedin a labor dispute, for the sole statutory test of unlawfulness of the endor objective sought. . .."More recently the Second Circuit, inLocal 294(284 F. 2d at 891)observed that"Washington Coca Colaproceeds . . . on the basis of alegal conclusion which rather clearly goes beyond the authorities," andadded that "the mere availability of a `permanent establishment thatmay be picketed effectively' scarcely warrants a conclusion that picket-ing at the site of the secondary employer meeting the other criteria ofinnocence has the forbidden objective in all cases . . . ."In light of such judicial criticism of theWashington Coca Colarule,sxswell as other recent criticism of the Board's reliance on"per se"doctrines in lieu of analysis of the particular facts in each case(Local357 International Brotherhood of Teamsters, etc. v. N.L.R.B. (Los An-geles-SeattleMotor Express),365 U.S. 667, 671), we shall not adhereto the rule of that case.We shall not automatically find unlawful allpicketing at the site where the employees of the primary employerspend practically their entire working day simply because, as in thiscase, they may report for a few minutes at the beginning and end ofeach day to the regular place of business of the primary-employerIn thus overrulingWashington Coca Colato the extent it is incon-sistent herewith, we are not unmindful of the references to that case inthe legislative history of the 1959 amendments. In amending Section8(b) (4) Congress added a proviso to the new 8(b) (4) (B) that "noth-ing contained in this clause (B) shall be construed to make unlawful,where not otherwise unlawful, any primary strike or primary picket- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDing."Referring to that proviso, the Conference Report states (H.Rept. 1147,86th Cong., 1st sess. p. 38; vol. I, Legislative History of theLabor-Management Reporting and Disclosure Act of 1959, p. 942) :"This provision does not eliminate, restrict, or modify the limitationson picketing at the site of a primary labor dispute that are in existinglaw," citing,inter alia,Washington Coca Cola.Senator Goldwater'spostenactment analysis (II Leg. Hist. 1857) contains a similar refer-ence, adding a more explicit statement that : "The rules laid down incertain decisions with respect to such picketing are still the law...."These references, however, do not preclude our reexamination ofWash-ington Coca Colaas applied to the instant case. In the first place thediscussion in the House Conference Report was specifically directed atthe proviso holding picketinglawful.Second,Washington Coca Cola,as is established by the cases collected in footnote 6 which cite it, wasenforced only because it "rested in considerable part upon additionalfindings"(Sales Drivers, supra,229 F. 2d 514, at 517) ; it did not atthe time of the 1959 amendments represent the courts' view of "exist-ing law" on the issue involved here.Finally, and most important ofall, both the House Conference Report and Senator Goldwater citePittsburgh Plate Glass Co.,110 NLRB 455, with the same approvalthey giveWashington Coca Cola.Yet, on the precise question in-volved here-whether picketing at a common situs is unlawful whenthe employees of the primary employer report at their employer's mainestablishment twice aday-Pittsburgh Platesubstantially limits, if itis not in square conflict with,Washington Coca Cola.The legislativehistory plainly leaves us as free to return toPittsburgh Plateas tofollowWashington Coca Cola.In overrulingWashington Coca Colawe do not, of course, hold thatthe place of picketing is irrelevant in determining the legality of the,picketing.We shall in the future, as we have with court approval inthe past, consider the place of picketing as one circumstance, amongothers, in determining an object of the picketing.See, e.g.,TruckDrivers and Helpers Local Union 728, etc., v. N.L.R.B. (CampbellCoal Co.),249 F. 2d 512 (C.A.D.C.), enfg. 116 NLRB 1020, cert.denied 355 U.S. 958;N.L.R.B. v. United Steelworkers of America,AFL-CIO, et al. (Barry Controls, Inc.),250 F. 2d 184 (C.A. 1), enfg.116 NLRB 1470;N.L.R.B. v. Dallas General Drivers, Local Union745 (Macatee, Inc.),281 F. 2d 593 (C.A. 5), enfg. as mod. 124 NLRB696, cert. denied 365 U.S. 826?7The dissentcites a number of court decisions which, accordingto the dissenting mem-bers, have enforcedBoard orders"in cases inwhich the existence of a permanent, pri-mary place of business, whichcould be effectivelypicketed, has been the determinativefactor"In thecited cases,the courts considered the circumstancethat the primaryemployer had a permanentplace of businessat which picketing could be conducted as. onlyone factor among othersin determiningwhether the picketing in the particular case hadan unlawfulobjective.By contrast,in the present case, the dissentingmembers wouldfind that picketing at the site where employees of the primary employerspent practically INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 59255In the instant case, we hold that the office of Plauche was not thesole permissible situs for the publicization of the dispute relating tothe performance of electrical workby Plauche's employees at the prem-ises of U.S. Tire.Accordingly, we reject the finding of the TrialExaminer that picketing at the U.S. Tire premises wasper seunlawful.Employees of neutrals as well as of the primary employer wereworking at the U.S. Tire premises.Accordingly, the picketing to belawful had to accord with theMoore Dry Dock 8standards.Thesestandards also are not to be applied on an indiscriminate"per se"basis, but are to be regarded merely as aids in determining the under-lying question of statutory violation.UnlikeWashington Coca Cola,however, these standards, so applied, have met with consistent judicialapproval, and we find they may be properly applied here.It is not disputed that the picketing at U.S. Tire did accord withthese standards with one possible exception : Respondents continuedto picket when Plauche's employees took time off for lunch or a coffeebreak.The Trial Examiner found that because of this circumstancethe entire picketing was unlawful.Moore Dry Dockstates that in amixed situs situation picketing of the premises of a secondary em-ployer is primary if "at the time of the picketing the primary em-ployer is engaged in its normal business at the situs." 9Manifestly,Plauche's normal business at the common situs did not come to anend merely because his employees temporarily departed underthese circumstances.Otherwise every common situs picket line, how-ever otherwise observant ofMoore Dry Dockstandards, would bemechanically converted from lawful to unlawful picketing by picket-ing unsynchronized with lunch, coffee, or other temporary work in-terruption occasioned by personal need.The standard set forth aboveis to be applied with commonsense. It is not to be interpreted in theabsurd manner suggested.We find that the picketing of the U.S. Tirepremises was in conformance with' theMoore Dry Dockstandards.1°their entire working time had an unlawful objective,although conducted under all thelimitations prescribed by theMoore Dry Dockcase,only because the primary employerhad a shop at which his employees reported for a few minutes at the beginning and endof the working day.This is the kind of application of the "rigid rule" rejected by thecourts.SalesDrivers,eto.v.N.L.R.B.,229 F.2d 514(C.A.D C.),cert.denied 351US. 972.8MooreDry Dock, supra.')As set forth inMoore Dry Dock,92 NLRB 547, 549,the standards in full are: "Inthe kind of situation that exists in this case, we believe that picketing of the premises ofa secondary employer is primary if it meets the following conditions:(a)The picketingis strictly limited to times when the situs of dispute is located on the secondary employer'spremises;(b) at the time of the picketing the primary employer is engaged in its normalbusiness at the situs;(c) the picketing is limited to places reasonably close to the loca-tion of the situs; and(d) the picketing discloses clearly that the dispute is with theprimary employer."'()In view of the finding above that the picketing at the premises of U.S. Tire was notunlawful,we find it unnecessary to consider Respondents' further contention that D.S.Tire was an"ally" of Plauche and that the picketing of D.S. Tire,however conducted,was therefore lawful. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that by their picketing of Plauche at the U.S.TirepremisesRespondents did not violate Section 8(b) (4) (i) (B) ofthe Act.ll2.The Trial Examiner found that Respondent Lard threatenedDavis, president of U.S. Tire, in order to force or require that com-pany to cease doing business with Plauche, thereby violating Section8(b) (4) (ii) (B) of the Act. The uncontroverted evidence shows thatduring September 1960, Lard asked Davis if the latter would consideremploying electrical contractors who had contracts with RespondentUnion.Davis said he would. Lard then offered to send Davis a listof union contractors which Davis said he would be pleased to receive.Lard sent such a list.There were no further communications betweenthe two men.It is clear, and we find, contrary to the Trial Examiner, that Larddid not threaten Davis, but tried to persuade him to give the electricalwork to a union contractor. Such attempts at persuasion are lawful.Accordingly, we find that by such conduct Respondents did not vio-late Section 8(b) (4) (ii) (B) of the Act.We have found that thepicketing at the premises of U.S. Tire was lawful.Accordingly, wefurther find that by such picketing Respondents did not threaten,coerce, or restrain Davis in violation of the same section of the Act.As we have found no violations of the Act in Case No. 15-CC-126,we shall dismiss the allegations of the complaint in that case.Thesettlement agreement in Case No. 15-CC-123 was set aside by theGeneral Counsel because of his belief that Respondents again hadviolated the same sections of the Act.As this belief was erroneous,we shall reinstate the settlement agreement and dismiss the complaintin its entirety.[The Board dismissed the complaint and reinstated the settlementagreement entered into in Case No. 12-CC-123.]MEMBERSRODGERS and LEEDOM, dissenting :We dissent from the abandonment of the principles embodied in theBoard's decision inWashington Coca Cola Bottling Works, Inc.,107NLRB 299, enfd. 220 F. 2d 380 (C.A.D.C.). Although the decision inthe instantcasepurports only to reverseWashington Coca Colapar-tially, i.e., "to the extent inconsistent herewith," and "as applied tothe instant case," it is clear from its approach thatWashington CocaColais being reversed in its entirety.As the basis for reversal ofWashington Coca Cola,our colleaguesassert that the principle involved is a "rigid rule," thereby implyingthat it establishesa perse basis without underlying reason for finding31Cf.Local 618, Automotive,Petroleum and Allied Industries EmployeesUnion, AFL-CIO, etat.(Incorporated Oil Co.)v.N.L R.B.,249 F. 2d 332 (C A. 8), setting aside116 NLRB 1844. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861257an 8 (b) (4) violation.Contrary to this implication, the rationale un-derlying theWashington Coca Colaprinciple was fully explicatedinSouthwestern Motor Transport, Inc.,115NLRB 981, 982-985,which, likeWashington Coca Cola,involved the following of trucksto the premises of secondary employers, and picketing at such premises.The Board, in finding such picketing unlawful, there stated: 12In applying this portion of the Act the Board, with court ap-proval, has attempted to strike a balance between "the dual Con-gressional objectives of preserving the right of labor organizationsto bring pressure to bear on offending employers in primary labordisputes and of shielding unoffending employers and others frompressures and controversies not their own." In seeking to strikethat balance the Board, with court approval, has held that picket-ing at the situs of the primary employer's operations does not comewithin the prohibition of Section 8(b) (4) (A) and (B), whereas,,as a general rule, picketing away from that situs and at the situsof some other employer's operations does come within the prohibi-tion.This general principle is based on the obvious fact that inthe normal situation, picketing away from the situs of the primaryemployer's operations, where none of his employees are working,must necessarily be directed only at some other employer's em-ployees.In so holding, the Board has fully accommodated bothcongressional objectives: for the union is thereby permitted tobring pressure on the primary employer through appeals to hisown employees, and any effect which such picketing may have onthe employees of some other employer is regarded as only inci-dental; at the same time, other employers are shielded from otherthan incidental pressures in controversies which are not their own.There are, however, certain factual situations in which applica-tion of this general principle would lead to results at variance withthe congressional objectives, by foreclosing the right of a labororganization to bring pressure to bear on the primary employer.In such situations, accordingly, the Board has recognized an ex-ception which permits picketing at the premises of secondaryemployers when there is no other way in which the union canpicket the primary employer's employees for the purpose of put-ting pressure on the primary employer, provided certain condi-tions are met which clearly establish that the picketing is directedagainst the employees of the primary employer and not the em-ployees of the secondary employer. The exception is grounded onthe reasonable, although rebuttable, presumption that a labor or-12The footnotes in the original decision have been omitted in the quoted portions ofthe Board's decision set forth hereinThe provisions of Section8(b) (4) (A)and (B)Involved therein have,since the 1959 amendments,been continued as the provisions ofSection 8(b)(4)(B) involved herein.634449-62-vol 135-18 '258DECISIONS OF NATIONAL LABOR RELATIONS BOARDganization in such circumstances is seeking to appeal only to theprimary employer's employees.Through this exception, theBoard has again sought to accommodate the two statutory ob-jectives in the most reasonable and practicable manner availableunder the circumstances.The Board has, however, continued to recognize this exceptionfor what it is, and has therefore declined to apply it when thereason for its application-the inability of the union to put pres-sure on the primary employer through his own employees at hisplace of business-does not exist.This conclusion rests on thesound premise that a union which can direct its inducements tothe primary employer's employees at the primary employer'spremises, does not seek to accomplish any more with respect to thesame employees by directing the same inducements to those sameemployees at the premises of some other employer. Consequently,the only reasonable inference in such a situation is that induce-ments which are ostensibly directed at the primary employer's,employees are in fact directed at the employees of the secondary,employers.In concluding, therefore, that picketing under suchcircumstances violates Section 8(b) (4) (A) and (B) of the Act,the Board is effectuating the congressional objective of shieldingunoffending employers from pressures and controversies not theirown, while at the same time leaving the union free to exert itspressures on the primary employer in a manner which will, at themost, have only an incidental effect on the secondary employers.We believe that these principles were sound whenWashington CocaColawas decided; that they were sound when they were explicated in,Southwestern Motor Transport,and that they are sound today: Thesame courts which have supplied the criticism on which our colleaguesrely to justify abandoning these principles entirely, have also en-forced Board Orders in cases in which the existence of a permanent,primary place of business, which could be effectively picketed, hasbeen the determinative factor.13We would therefore not abandon theprinciples outlined above, and would apply them to the facts in this,case.Thus Plauche maintains an established place of business at LakeCharles, Louisiana, where his employees regularly report at the begin-ning and end of each workday. Following termination of a contract13 Truck Drivers and Helpers Local Union 28 (formerly Local Union 859), etc. v.NLRB. (Campbell Coal Co ),249 F. 2d 512 (C A.D.C ), enfg 116 NLRB 1020;General'Truck Drivers, Chauffeurs, etc v. N L R B (Diaz DrayageCo ), 252 F 2d 619 (C A D CN L R.B. v. United Steelworkers of America, AFL-CIO,et al.(Barry Controls, Inc ),250 F. 2d 184, 187 (C.A.1) ; N L.R B v. Associated Musicians, Local 802, AFL (GothamBroadcasting Corp. (Station WINS) ),226 F. 2d 900 (C.A. 2), cert denied 351 U.S. 962 ;N L R B v. Truck Drivers & Helpers Local Union No728, etc(National Trucking Co.),228 F 2d 791, 796 (C A5) ; N L R.B v Dallas General Drivers, Local Union 745 (Macatee,Inc.),281 F. 2d 593 (C.A.5) ; N L R B. v. General Drivers, Salesmen, Warehousemen &Helpers, Local Union 984, etc.(CaradineCo.), 251 F. 2d 494 (C.A. 6). INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861259between Respondent and Plauche, Respondent threatened to, and did,picket the Ramada Motel job at or near Lake Charles because Ramadarefused to replace Plauche with a union contractor.Plauche filed'charges and Respondent entered into a settlement agreement with re-spect thereto.About this same time, Respondent unsuccessfully sought to have the-electrical work on the U.S. Tire job awarded to a firm having a con-tract with Respondent.When the work was awarded to Plauche,Respondent picketed at the U.S. Tire jobsite.At no time did Re-spondent picket or attempt to picket at Plauche's place of business.On this record it seems clear to us that Respondent could have effec-tively picketed at Plauche's place of business, in order to put pressure'on Plauche through Plauche's own employees.'' Instead it chose topicket where its inducements would reach not only Plauche's em-ployees, but also the employees of other employers working on the.site.In these circumstances, as pointed out above, the only reasonableinference is, and we would so find, that the inducements ostensiblydirected at Plauche's employees were in fact directed at such otheremployees, in violation of Section 8(b) (4) (i) and (ii) (B).t5Our colleagues say that the place of picketing is one circumstanceto be considered in determining the object of the picketing, but there is-nothing in the majority opinion to indicate that they have consideredit here.Moreover, and most significantly, they do not say that theywill consider, even as a single factor, the existence of a primary perma-nent place of business.Because they do not consider this factor, theyhave failed to draw the inference compelled by the facts. Instead,therefore, of seeking to accommodate the statutory objectives-toshield neutral employers from controversies not their own, to the ex-tent consistent with permitting legitimate primary picketing-ourcolleagues are in effect licensing unions to enmesh neutral employers,so long asthey observe the forms of theMoore Dry Dockstandards.This, we believe, is not what Congress intended.14Our colleaguesdo not say the Respondent could nothave effectivelypicketed atPlauche'splace of business.If they disagreewith our conclusion on that question, thatwould be a reason for disagreeing with our ultimate conclusionthat thisrecord supportsa finding of a violation under the principles set forth above ; It isnot, however,a reasonfor abandoning those principles15As we would find that Respondent's picketingat the U S. Tirejobsite violatedthe Act,we would also find that the Regional Directorproperlyset aside the settlement agreement,and that the picketing at the Ramada site alsoviolated the Act.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136, 73 Stat. 519), was heard in Lake Charles, Louisiana,IonDecember 19, 1960, with all parties proper represented.The complaint,issuedIonNovember 25, 1960, by the General Counsel of the National Labor RelationsBoard,and based on charges duly filed and served,alleged in substance that Re-spondents have, since August 21,1960,engaged in unfair labor practices proscribed 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Section 8(b) (4) (i) and (ii) (B) of the Act by the following conduct: By picketingand by oral appeals, orders, instructions, threats, etc., Respondents induced and en-couraged individuals employed by Ramada Inn Roadside Hotels, Inc.; Robert A.Battaglia; U.S. Tire Engineers, Inc.; and of other persons engaged in commerce, toengage in a strike or refusal in the course of their employment to perform services,etc.,and have threatened, coerced, and restrained the above-named business con-cerns, Ramada Inn, etc., and other persons engaged in commerce, an object of suchconduct being to force or require said business concerns, or other persons, to ceasedoing business with complainant Plauche Electric, Inc., the object of which is toforce Plauche Electric, Inc., out of the business of electrical contracting.Respondents answered, denying the unfair labor practices as alleged, and pleadedaffirmative defenses, summarized as follows: The picketing conducted at the con-struction site of Ramada Inn and at the site of U.S. Tire Co. was picketing directedat Plauche Electric, Inc., and the picketing and the activity occurring was protectedunder the Act as interpreted by the Board's decision inMoore Dry Dock Company,92 NLRB 547.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESSPlauche Electric, Inc., is, and has been at all times material herein, a corporationduly organized under, and existing by virtue of, the laws of the State of Louisiana.Plauche's principal office and place of business is located in Lake Charles, Louisiana.Plauche's employees normally report to this principal place of business in the morn-ing before going to a jobsite and report back at the end of the working day.Duringthe past 12 months Plauche, in the course and conduct of its business operations,purchased, transferred, and delivered to its place of business, motors, lights, switches,receptacles, installation wire, and other goods and materials valued in excess of$130,000, of which goods and materials valued in excess of $50,000 were transportedto said place of business from, and received from, other enterprises including,interalia,Graybar Electrical Supply Co., Inc., located in the State of Louisiana, whichhad received said goods and materials directly from States other than Louisiana;additionally, Plauche performed services for the U.S. Navy valued in excess of$50,000, which services were directly related and necessary to the national defense.In addition to their answer, the Respondents filed in their answer a motion todismiss and a plea of estoppel to the complaint in Case No. 15-CC-123. Respond-ents contend in both their motion and plea of estoppel that they had previouslyentered into a settlement agreement concerning Case No. 15-CC-123; that theterms of said agreement were approved by the Regional Director for the FifteenthRegion, and the setting aside of the settlement agreement by the Regional Directorwas arbitrary and without proper cause.At the time of the hearing, Respondentsrenewed their motion to dismiss and plea of estoppel leveled at the complaint inCase No. 15-CC-123. In addition thereto, at the close of the hearing, Respondentsmoved to dismiss the complaint in Case No. 15-CC-126 on the grounds that theCharging Party, Plauche Electric Company, was not the proper Charging Party butrather that Lake City Electric or U.S. Tire Engineers, Inc., were the proper ChargingParties and since neither company met the jurisdictional standards of the Board,the Board was without jurisdiction to hear this matter.An alternative reason urgedfor dismissal was that Plauche Electric Company had entered into a conspiracywith U.S. Tire Engineers, Inc., to interfere with the rights of their employees andthe employees of Lake City Electric Company, and that, therefore, U.S. TireEngineers, Inc., was not a neutral but was in fact an ally of Plauche Electric Com-pany and Lake City Electric Company.The Trial Examiner, finding none of thecontentions advanced to be valid, overruled Respondent's motions to dismiss.I conclude and find, therefore, that Plauche's operations substantially affect com-merce within the meaning of the Act.II.RESPONDENTSAS LABOR ORGANIZATIONSRespondents, International Brotherhood of Electrical Workers, Local Union 861,and Arneth Lard, its agent, is a labor organization within themeaningof Section2 (5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. The issuesThe main issues in the case concern the object of Respondents' conduct and theirdefense that they engaged only in permissible and lawful primary action, in further- INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861261ance of a dispute with Plauche.Respondents also contend that their conduct didnot constitute unlawful inducement under subsection (i), nor coercion of employersunder subsection (ii).1B. The evidenceThe evidence of record establishes that:(1)At all times material herein, Respondents have been engaged in a labor disputewith Plauche because the parties were unable to agree on the terms of a new con-tract to replace their prior contract which was mutually terminated on July 27, 1960.(2)Robert A. Battaglia (herein called Battaglia) is engaged in and aroundLake Charles, Louisiana, as a general contractor in the building and constructionindustries, and was engaged as owner and contractor in the construction of a$600,000 motel at or near Lake Charles, Louisiana.(3)Ramada Inn Roadside Hotels, Inc, of Phoenix, Arizona (herein called Rama-da), is engaged as the lessee-operator of motels and contracted to lease from Bat-taglia for $50,000 per year the motel then under construction as aforesaid, at ornear Lake Charles, Louisiana.(4) In the course of his business, Battaglia awarded a contract in the amountof $25,000 for electrical work on the aforesaid motel to Plauche, which work wassatisfactorily completed before the July 27 termination of the union agreement. Inaddition, Battaglia had contracted with various contractors for the performance ofspecific work in connection with construction of the motel, including, among others,contracts with Acme Neon Company (herein called Acme), Duplantis RefrigerationCompany (herein called Duplantis), Johnnie's Plumbing Co. (herein calledJohnnie's), and Antecott Steel Co.(5)At no time material herein have Respondents had any labor dispute on themotel job, with Battaglia, Ramada, Acme, Duplantis, Johnnie's, or any other con-tractors or subcontractors, other than Plauche.(6)At all times material herein Plauche has maintained an established placeof business at Lake Charles, Louisiana, to which his employees regularly report atthe beginning and end of each workday.(7) From on or about August 21 to September 23, 1960, Respondents demandedthat Battaglia and Ramada cease using the services of Plauche at the motel job andthreatened to picket the motel project unless Battaglia complied with Respondents'demands.(8) Lake Charles Building and Construction Trades Council represents the localbuilding and trades unions, and T. K. Stitzlein is president and business manager ofthe Council.Respondent Union, I.B.E.W., is a member of the Council and Re-spondent Arneth Lard, the Union's business manager, is a delegate to and vicepresident of the Council.The obvious agency relationships obtained.C. Factual recitationAs previously stated, the cogent facts are: Plauche Electric, Inc., owned by VancePlauche, a former member of I.B.E.W., is engaged in the business of electrical con-tracting.Various collective-bargaining agreements between Plauche and LocalUnion 861 had been in operation from 1953 to July 27, 1960.At that time theagreement was mutually terminated.Although two meetings were held betweenPlauche and Union Agent Lard, no new agreement was reached because the stand-1The 1959 amendments to Section 8(b) (4) of the Act provide, in pertinent part asfollows:(b) It shall be an unfair labor practice for a labor organization or its agents-(+*sss(4)(1) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce to engagein,a strike or a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials,or commodities or to perform any services; or (ii) to threaten, coerce, or re-strain any person engaged in commerce or in an industry affecting commerce,where in either case an object thereof is.rsas(B) forcing or requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing business with any otherperson ...Provided,That nothing contained in this clause (B) shall beconstrued to make unlawful, where not otherwise lawful, any primary strikeor primary picketing, .. . 262DECISIONSOF NATIONALLABOR RELATIONS BOARDand union contract was not acceptable to Plauche and the Union would not varyany of its terms. In the interim, Plauche proceeded to secure other electrical busi-ness as he was entitled to do.The Union countered by threatening to strike hisjobs and to picket as it was entitled to do.However, as a result of the Union'sthreats and the manner of picketing, the Company filed unfair labor practice chargeswhich resulted in Case No. 15-CC-123 being filed, as previously indicated, andfollowed with Case No. 15--CC-126.Plauche had been engaged since early July 1960 working on an electrical construc-tion contract involving $21,500 with Robert A. Battaglia, a building contractor, forthe electrical work on a motel being constructed by Battaglia.This contract wasnearly completed before July 27 when Plauche and the Union's agreement termi-nated.Shortly before Plauche finished the wiring of Ramada Inn he was awardedby the lessee, Ramada Inn, Inc., another $1,200 contract to connect Ramada's road-sign electrically.However, before completing the original contract, T. K. Stitzlein,business manager of the Lake Charles Trades Council, visited Battaglia and askedifPlauche, Inc., was to get the additional contract on the road sign.Battaglia'saccepted testimony in this connection was: ".He [Stitzlein] asked me if I knewthat Plauche was not in the Union anymore and I told him yes.He told me thathe would let Plauche finish this job without any trouble whatsoever but that hedid not want him on that sign, that it was another contract..Well, I told himthat I would talk to Plauche and see if I could get him off, that I had a contract[with Ramada Inn, Inc., and] that he had a contract with the people [Ramada, Inc.]to do it. I got hold of Plauche and told him what turned up or would not turnup in case he took the job, that probably there would be a picket line out there."Battaglia referred Stitzlein to Alfred Nunley, agent of Ramada, Inc., for the reasonthat the contract was between Plauche and Ramada, Inc.Nunley credibly testified that at the time that the contract was entered into, hehad a conversation in the Ramada lobby with Stitzlein in which Stitzlein warnedhim not to use Plauche, saying: "Well, if we did use him that he would have to pullall the men off the job." Stitzlein directed Nunley to Agent Lard to find out forsure about shutting the job down.Lard told Nunley that if Plauche was used, .theUnion would shut down the job and picket. Lard and Stitzlein followed the sameline of threat and used the same tactics.Nunley further discussed the situation withBattaglia, testifying: "I tried my best every way in the world to get that [contract]cancelled after that came up," but Plauche insisted on carrying through the contractand completed the work.Nunley's accepted testimony is that Lard told him: "If Ididn't want the job to be stopped, not to use him [Plauche]." 2Regardless of Battaglia's efforts to get him off the job and Nunley's action inawarding the contract to another electrical firm, Plauche insisted on fulfilling hiscontract.Plauche learned from Nunley's Local Manager Porter that anothercontractor had been told to perform the work on the sign. Plauche called severalcities by long distance before locating Nunley.His accepted and credited testimonyis: "I was talking to Mr. Nunley and he told me he would not be able to let me dothe sign.I told him that I had a written contract with him and regardless of whatpressure anyone was trying to put on him or what pressure anyone would be tryingto put on him that regardless, I had a written contract with him, and that I wasentitled to do the work.Well, finally we agreed at the end of the conversation thatIwould go ahead and do the work." Queried by General Counsel as to whetherhe was given a reason why Nunley did not want him to do the job, Plauche explained:"He told me that if I did the job that he was afraid that Battaglia would not be ableto complete the work and that he himself and the Ramada Inn people could notafford the bad publicity that a picket line would give them and he was afraid thatIwould not be able to complete the electrical work. I assured him that I wouldbe able to complete it and would do everything in my power to do the electricalwork on the sign and complete the work." It is clear that both Battaglia and Nunleyacquiesced in the threats and demands made by the two union agents, Stitzlein andLard, even to the extent of replacing Plauche with another electrical contractor.Immediately after Plauche began work on the sign on September 1, Lard sentpickets out bearing signs "IBEW Local 861 protest sub-standard wages and workingconditions of Plauche Electric Company.No dispute with any other employer."Itwas apparent to the Trial Examiner that the General Counsel's subpenaed wit-nesses were reluctantwitnesses.Their manner of testifying and their demeanor on thestand left the impression with the Trial Examiner that they were motivated and actuatedby fear of reprisal if they forthrightly stated the facts.For instance, Nunley, who im-pressed the Trial Examiner as a sincere, truthful witness, begged off by saying* "I gotnothing for either side.I am trying to answer truthfully. . . I mean, I don't knowwhy I am here." INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861263'The record is clear that these pickets did not restrict themselves to site where thesign was being worked on by Plauche but rather patrolled over 400 feet of hotel.frontage particularly that portion which was the office and main entrance of the-hotel and the driveway for employees of other contractors working therein.Battagliaprotested such picketing to Stitzlein as being injurious and unfair to him but he-was told to take his complaint up with Lard.He was unsuccessful in getting Lard.tomove his four pickets.Battaglia also complained to the pickets themselves andwas told that they were just following Stitzlein's instructions.As a result of the-picketing some of the subcontractors and employees left the job and some did not.D. Viewing of the situsAs a consequence of a "viewing of the situs" by the Trial Examiner, and in.accordance with the accepted testimony of the manner in which the picketing was-done and the threats made, the Trial Examiner, as was the Regional Director, isled to the inescapable conclusion that the purpose of the picketing by the Respond-end Unions was to induce employees of Battaglia and employees of contractors otherthan Plauche to strike or refuse to perform any services contrary to the provisionsof Section 8(b)(4)(i) of the Act, and by threatening Battaglia and Ramada Inn,Inc., both engaged in an industry affecting commerce where the object was to forcethem to cease doing businesses with Plauche, Inc., Respondent Unions violatedSection 8 (b) (4) (ii) of the Act.As a result of the threats and picketing aforesaid, Plauche filed charges onSeptember 6 and 13, 1960, with the Regional Director for the Fifteenth Region, who,after investigation, instituted action under the title of Case No. 15-CC-123.Thiscase culminated in an informal settlement agreement dated September 23, 1960,which the Respondents signed, but did not admit that they had engaged in anyconduct violative of the Act.However, Respondents agreed to post a Board noticereading as follows:WE WILL NOT induce or encourage any individual employed by Acme Neon,Company; Robert Battaglia; Ramada Inn Roadside Hotels, Inc.; Johnnie's-Plumbing; Duplantis Refrigeration; Admiral Corporation; and Kaugh & JonesContracting Company, or any other person engaged in commerce or in anindustry affecting commerce to engage in a strike or a refusal in the course ofhis employment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or to perform anyservice, where an object thereof is to force or require Robert Battaglia, RamadaInn Roadside Hotels, Inc., or any other person, to cease doing business withPlauche Electric, Inc., or any other person.WE WILL NOT threaten, coerce, or restrain Robert Battaglia, Ramada InnRoadside Hotels, Inc., or any other person engaged in commerce or in anindustry affecting commerce, where an object thereof is to force or requireRobert Battaglia, Ramada Inn Roadside Hotels, Inc., or any other person, to,cease doing business with Plauche Electric, Inc., or any other person.E. General Counsel's rationale; Case No. 15-CC-123General Counsel's Holroyd and Gardner submitted a comprehensive, accurate,and carefully documented brief, the rationale of which the Trial Examiner is inaccord with, and portions recited herein adopted.General Counsel submits thatthe evidence shows that the picketing was located away from Plauche's principalplace of business to which his employees regularly report and return at the closeof and during the working day.The picketing was carried on at the Ramada Inn,job at points too distant from the location of the situs to be reasonable, and onboth jobs the picketing continued at times when Plauche's employees were noton the job. This fact was known to the pickets.In theMoore Dry Dockcase, 92 NLRB 547, the Board established four tests fordetermining the propriety of picketing at a common situs. In setting forth thesetests, the Board stated: "We believe that picketing of the premises of a secondaryemployer is primary if it meets the following conditions: (a) The picketing isstrictly limited to times when the situs of dispute is located on the secondaryemployer's premises; (b) at the time of the picketing the primary employer isengaged in its normal business at the situs; (c) the picketing is limited to placesreasonably close to the location of the situs; and (d) the picketing discloses clearlythat the dispute is with the primary employer."The Board stated in applyingMoore Dry Dock, supra,that: ". .. the controllingconsideration has been to require that the picketing be so conducted as to minimizeits impact on neutral employers insofar as this can be done without substantial 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpairmentof theeffectivenessof the picketing in reaching the primary employees.Retail Fruit Dealers Association of San Francisco (Crystal Palace Market),116NLRB 856, 859."In further interpreting the requirements ofMoore Dry Dock,the Board recentlyfound that the third criteria was not followed where, ". . . the Respondents inestablishing a picket linesome 300 to400 yards distant from the water's edge at apoint on a public highway where employees of neutral employers on their way toand from work would have topassdid not picket as reasonably close to the situsof the dispute as possible."Local Union No. 1692, International Longshoremen'sAssociation, Independent, etc. (J & R Contractors, Inc.),127 NLRB 1567.Muchthe same situation was involved in the Ramada Inn picketing. Plauche was workingat the extreme western edge of the motel property and all of Plauche's men andequipment were located next to the sign.The Union chose to picket 400 feet awayfrom the sign which action would bring the pressure to bear on Ramada Inn andBattaglia's employees,noneof whom were involved in the erection of the sign ofthe dispute.In apparentrecognition of the secondary impact of this wanderingpicket line, the Union did finally move the pickets to places reasonably close to thelocation of thesitus.General Counsel submits that the picketing on the easternside of the 400-foot motel front tended to, and was intended to, induce and en-courage employees of secondary employers to strike or refuse to perform servicesfor their employers, with an object of forcing or requiring Ramada and Battagliato ceasedoing businesswith Plauche.The Board has frequently held that picketingconducted at a common situs at distances from 30 to 600 feet from a primary em-ployer's trucksmakingdeliveries at a construction site violated Section 8(b) (4) (A)and (B) in that it was evident that the picketing was directed to neutral employeesfor assistance.Local 406, 406A, 406B and 406C,InternationalUnion of OperatingEngineers, AFL-CIO (Jahncke Service, Inc.),120 NLRB 1741. See alsoInter-national Brotherhood of Teamsters, etc., Local No. 659, AFL-CIO(ReadyMixedConcrete Company),117 NLRB 1266, where a violation was found due to theUnion's failure to confine picketing to areas immediately adjacent to the primaryemployer's trucks.In a case similar to the Ramada Inn sign case, the Board held that the Respond-ent Union violated Section 8(b) (4) (A) by picketing at a construction site eventhough at the time of the picketing, the primary employees were present and engagedin normal business for their employer at the project.The finding of a violationwas premised on the fact that the Union had extended its picketing to certain loca-tions on the construction job at which the employees of the primary employer werenot working.The Board held that the picketing therefore was not limited to placesreasonably close to the situs of the dispute.Lathers' Local Union No. 252, Wood,Wire and Metal Lathers'InternationalUnion, AFL-CIO (James I. Barnes),120NLRB 871. The evidence leaves no doubt that the picketing at points 400 feet fromthe situs was not directed at Plauche's employees, but had an objective of reachingemployees of Battaglia, Ramada Inn, and others.The cessation of work byBattaglia's painters, Acme Neon, and Johnnie's was a foreseeable consequence andan obvious objective of the picketing, rather than an unavoidable or incidentaleffect thereof.Even though Love of Acme Neon and Johnson of Johnnie's testifiedthat they left the job for reasons other than the picketing, they nonetheless left aclear implication that they ceased work because of the picketing. Johnson stated toBattaglia he left to prevent being fined.The Union had stated its intent to Nunleyand Battaglia prior to the start of the construction of the sign.General Counselsubmits that the subsequent changing of the pickets to places reasonably close tothe location of the situs did not relieve the Union of its responsibility for the priorviolation.American Federation of Television and Radio Artists, AFL-CIO (L. B.Wilson, Inc (Radio Station KC_KY) ),125 NLRB 786.In itsMoore Dry Dockdecision, the Board establishedas oneof the require-ments for lawful common situs picketing that the picketingmustbe limited to thetimes when the primary employer is engaged in its normal business at the commonsitus.The Board has found that picketing at a common situs at times where theprimary employer is not on the job is violative of Section 8(b) (4) (i) (B).Inter-nationalHad Carriers, Building and Common Laborers' Union of America, LocalNo 1740, AFL-CIO (Gilmore Construction Company),127NLRB 541. TheBoard reasoned that the unlawful intent was revealed by the absence of the em-ployees to whom the picketine was allegedly directedThe Union apparently con-tends that its picketing was directed to Plauche's employeessinceLard stated hehad no dispute with any other contractors on either jobWhen Plauche's emploveeswere not on the iob, then, obviously, the picketing could not reach nor be directedat them It could only reach and be directed at employees of secondary employerson .the job. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861265,Vance Plaucheand employeesof Plauchetestifiedthat all of Plauche's employees.left the sign job and U.S. Tire job for lunch, coffee, and otherreasons,yet observedthe pickets in theirusual placeswhen they left and when they returned. It is areasonableinferencethat the pickets remained during the period when all ofPlauche's employees were away from each job situs.There is testimony showing,that the pickets knew when the employees of Plauche were leaving the jobsites, yet.the picketing continued. If the picketing had been directed only at Plauche's em-ployees, the picketsignswould have been removed when Plauche's employees wereremoved. In addition, the pickets would not have come on the jobs at both theRamadaInn andthe U.S. Tire as they did onat least one occasionon each job beforePlauche's employees arrived.The fact that the picketing on the U.S. Tire job did_not actually induce employees of U.S. Tire and employees of other secondary em-ployers to stop work is immaterial.The objective and not the results is the con-trolling factor.The foregoing is the Trial Examiner's concept of the posture of'these cases.F.CaseNo. 15-CC-126After finishing the Ramada job, Plauche did not get any large contract between:the signing of the informal settlement on September 23 and October 3.However, a_job of putting in a new electricalserviceinvolving the running of big wires througha conduit and meter into the building of the U.S. Tire Engineers was contracted by-Plauche for the sum of $2,005. On October 3, Plauche met with William B. Davis,president of U.S. Tire Engineers, and his attorney at 6 o'clock in the evening in the-attorney's office.They went down to the coffeeshop and sat around the table anddiscussed the matter.Plauche stated that Davis' attorney was concerned aboutPlauche's ability to get the job done.However, the contract was signed and Plauchestarted work on October 4 with a crew of three men and himself. On the second:day of their work there were several pickets in the front of the building.A signcarried by one of the pickets bore the legend: "Plauche Electric, Inc., is attemptingto destroy working conditions established through negotiations by the IBEW, LocalUnion 861.No dispute with any other contractor."These pickets remained onthe job for about 2 days when the picketing was discontinued.Employees of U STire were engaged in construction work at all times that the pickets were presentTheir work consisted of handling materials and putting partitions in the buildingfor offices and stockrooms.Plauche's principal place ofbusinessis located at 1914 Oak Park Boulevard. Itconsists of Plauche's personal office, an estimator's office, a section for tools andequipment, a worktable, a place for storage of electrical materials, and a truckparking area between bins and material stacks.The employees report in here eachmorning to get the trucks and tools, pick up materials, and go to a specific job asdirected.They return in the evenings, principally to bring back their trucks andtools.This is normal procedure.However, the last evening, and when the picketshad been taken down, they had worked late and they went directly home. On an-other occasion one of the employees engaged on the U.S. Tire job went directly tothe jobsite because he had been visiting the hospital at the time his wife was givingbirth to a child.At no time did Respondents picket the principal place of businessof Plauche, Inc., but rather in each instance picketed at the site of the secondaryemployer.AdmittedlysinceJuly 27 when their contract was mutually terminated,Plauche has not paid the standard union wage of $3.80 per hour for a journeymanelectrician.Plauche paid journeymen $3 and others $1.47 with time and a half forovertime.The relationship between Plauche and the Union is illustrated by thefacts as heretofore recited in the narrative of events.Union Counsel Boudreaux, in his exhaustive brief, gave his interpretation of thefacts and law.The thrust of Respondents' argument is that the picketing in CaseNo. 15-CC-126 was protected primary picketing within the purview ofMoore DryDockandOtis-Masseycases,supra,andSales Drivers, etc. v. N.L.R.B. (CampbellCoal Co ),229 F. 2d 514 (C.A.D.C.); cert. denied 351 U.S. 972.With his con-tention the Trial Examiner does not agree.Obviously, the contentions and argu-ments made by counsel for the Union are not in accord with the statements and in-terpretation of the law and evidence given by General Counsel's representatives.Counselor Boudreaux stated in his brief at the outset that Respondents did not in-tend to present a detailed resume of the facts in Case No. 15-CC-123 since he hadobjected to the introduction of any evidence concerning that case and relied uponhismotion to dismiss and Plea of estoppel based upon the settlement agreement.His brief was limited to hisdiscussionof Case No 15-CC-126, although theRespondent Local throughits businessmanaeer, Arneth Lard, had been engaged inseveral labor disputes with a group of small independent electrical contractors inLake Charles. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe picket signs clearly disclosed that the picketing was, he said,directed againstPlauche Electric,Inc., and no other employer.The picket was placed at an entranceused by Plauche Electric, Inc., employees and no appeals,threats, or coercionswere made to any employees of U.S. Tire Engineers,Inc., and/or Plauche Electric,Inc.The picketing continued from October 6 through part of the 7th, 1960.Hisversion follows:Prior to the picketing certain events took place that were unknown to Arneth Lardof Local 861, said events being made known for the first time at the hearing of thismatter.They are as follows: Dale Bonin and Louis Arnaud, as owners of Lake CityElectric Company,submitted a low bid to do the electrical work for U.S.Tire Engi-neers, Inc. It was at this point that U.S. Tire Engineers,Inc., abandoned its posi-.tion of neutrality and became a willing ally on the side of Plauche Electric andLake City Electric in the dispute with the Respondents.A meeting was held inthe office of the attorney for U.S.Tire Engineers,Inc., at the request of Mr. Davis,president of U.S.Tire Engineers,Inc.Present were Vance Plauche, Davis of U.S.Tire Engineers,Inc., his attorney,and Dale Bonin of Lake City Electric Company.Itwas mutually agreed upon between the parties that U.S. Tire Engineers, Inc.,would let the contract to Plauche Electric, Inc., and Plauche Electric,Inc., usingLake City's bid would remit all profit over expenses to Lake City Electric Company.Furthermore,the owners of Lake City Electric Company,Louis Arnaud and DaleBonin,were hired as employees of Plauche Electric, Inc.,and performed the major-ity of the work done on the job. It is stated by Bonin and Plauche that the reasonfor the agreement was that Plauche had entered into a settlement agreement in CaseNo. 15-CC-123 and they felt certain that any picketing done by I.B.E.W.directedtoward Plauche Electric,regardless of the manner in which the picketing was con-ducted,would be subject to injunctive remedy by the National Labor RelationsBoard. It was at this point that U.S.Tire Engineers,Inc., abandoned its positionas a reluctant bridegroom of impartiality and became the ardent husband of partial-ity in favor of Plauche Electric and Lake City Electric in their labor dispute againstI.B.E.W.Local 861 and Respondents.Counselor Boudreaux argued that during the latter part of August 1960, VancePlauche, the president of Plauche Electric, Inc., and the majority stockholder ofthe said Company,along with several other independent electrical contractors,including Lake City Electric Company, entered into a scheme whereby the majorityof said independent electrical contractors, whose interstate purchases or sales ofgoods and services did not meet the Board's jurisdictional standards,would allowPlauche Electric, Inc., to take over the work of any electrical contractor who did notmeet the Board's jurisdictional standards and thereby be in a position to file acharge alleging secondary boycott in the event any of the electrical contractors,includ-ing Plauche,were picketed.During the latter part of September 1960, RespondentArneth Lard had a conversation with Davis of U.S. Tire Engineers,Inc., concerningcertain repair work that U.S Tire Engineers,Inc.,was having done to its premises.Lard inquired of Davis as to whether he would consider employing electrical con-tractors who had contracts with Local 861.Davis said he would consider it andasked for a list of union contractors.This was furnished to Davis by Lard and thiswas the last communication between Davis and Lard.On October 6, 1960,Arneth Lard,as business manager of Local 861,went to thesite of U.S Tire Engineers,Inc.,with picket signs protesting substandard wages andworking conditions directed against Lake City Electric Company.Upon arrivingat the site he observed a Lake City Electric Company truck with a sign hanging onitsaying"Plauche Electric,Inc "He then checked the electrical permit for thatparticular job and then ascertaining that according to the permit the electrical con-tractor was Plauche Electric,Inc.,he then placed picket signs with new picketsdirected against Plauche Electric,Inc., protesting the payment of substandard wagesand working conditions.He contended that the picket signs were directed against Plauche Electric, Inc.,saying 'that the legend on the sign clearly showed that the dispute was with PlaucheElectric,Inc., and with no other employer.The picketing was conducted at timeswhen(1) Plauche Electric was doing business at the jobsite; and (2)the picketingwas conducted as close to the site of the dispute as possible and at no time did thepickets or any representative of Respondent Local 861 induce or encourage anyindividual employed by U.S. Tire Engineers,Inc., to engage in a strike or refuse inthe course of their employment to perform any services for U.S.Tire Engineers, Inc.Nor did the Union threaten, coerce, or restrain U S. Tire Engineers,Inc.,with anobject to force U S Tire Engineers,Inc , to cease doing business with Plauche Elec-tric.Counsel urced that the only conversation between any representative of U.STire Engineers, Inc., and Respondents was that conversation between Lard and INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861267Davis wherein Lard requested that Davis give consideration to the use of unionsubcontractors and furnished Davis with a list of union subcontractors; that by nostretch of the imagination can this conversation be considered as a threat, coercion,or a restraint.Davis' testimony in this case was very brief.Under direct examina-tion by Counsel Holroyd, in this connection he testified:Q. (By Mr. HOLROYD.)Now, have you had any contact with any unionrepresentative regarding Plauche or any electrical contractor doing that wiringjob?A. I am not sure that I follow the question.Q. Have you been contacted by any union or any union representative inregards to hiring an electrical contractor on that job that you recall?A. Yes. I don't know the gentleman but Mr. Lard called me one day bytelephone and I don't remember the conversation exactly but he said, "Weunderstand that you are going to be doing some electrical work" and I told him,"Yes, that is correct."Q. Do you recall any other conversation at that time, any more about thatconversation that you had with Mr. Lard?A. He asked me, he just asked me if I would give those companies that hadagreements with him consideration. I told him that I would be glad to.Q.Was that all of that conversation, that you recall?A.Well, I don't know that I can recall all of it. I remember that he asked methat and I told him that I did not know who theunioncontractors were and heasked me if I would mind him sending me a list and I said, "No, I will be gladif you will sendme one."I did receive that list.On brief cross-examination by Respondent Counsel Boudreaux he stated among otherthings:Q. Now, when Mr. Lard called you, did he, at any time, suggest that you-you did have one conversation with him over the phone?A. I believe that is correct, one.Q. Did he, at any time, suggest or threaten you in any way that unless youused contractors that were union contractors or-A. No, sir.Q. (Redirect by Mr HOLROYD.)Mr. Davis, are you here of your own freewill or pursuant to a subpoena from the U.S. Government9A. I am here as result of a subpoena. I don't have any real interest as far asI am concerned in any way.G. Concludingargument and contentionsof RespondentsRespondentscontended that:The evidence adduced at the trial clearly showed that not all of the employees ofPlauche Electric reported directly to his main place of business every day priorto work and reported back after work. In fact Mr. Bonin and Mr. Arnaud bothtestified that they did not report directly to Plauche's every day.We think thatunder those facts the Union is entitled to picket Plauche at the site of U.S. TireEngineers, Inc., and this case is governed by the rulesas setforth inOtis-Massey,supra.We further contend that the First Circuit has repudiated the Board's situsper se doctrine wherein the Board holds that if an employer has a primary placeof business picketing the employer's employees in any other place of business isper se a violation of the Act.On remand of theCampbell Coal Co.case theBoard found "other evidence" that substantiated its position of a violation of theAct.However, in the instantcasethe record is devoid of any other evidence forthe Board to hang its hat upon.However, we do wish to call the Trial Examiner's attention to the fact that theonly reason that Plauche, the ostensible electrical contractor signed the contractwith U.S. Tire Engineers, Inc., was because of the impression by U.S. Tire En-gineers, Inc., Plauche Electric and Lake City Electric that any picketing ofPlauche at that job site would bring an immediate rescision of the Board settle-mentagreement and a 10(1) injunction to prohibit further picketing.The TrialExaminer will recall that Plauche did not bid on this job.The bid was sub-mitted by Lake City Electric.Plauche merely accepted Lake City Electric'sfigures.The majority of the work performed on the job was performed by thepartnersand majority stockholders of Lake City Electric Company and that all 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofits over and above costs inured to the benefitof Lake CityElectric Com-pany.We feel that in view of this evidence the Trial Examiner should hold thatthe primaryemployer at this job site wasLake City Electric Companyand that inview of the jurisdictional evidence adduced at the trial that both the combinedinterstate business of Lake City Electric and U.S. Tire Engineers,Inc., does notmeet the Board'sminimum jurisdictional standards,particularly since U.S. TireEngineers,Inc.,must meet the retail standards as set forth by the Board.U.S. Tire Engineers,Inc., is an ally of Plauche Electric Company and LakeCity Electric Company.Our final alternative grounds for dismissal is that U.S.Tire Engineers,Inc., is an ally of Lake City Electric Company and PlaucheElectric Company.Assuming,without admitting,that Plauche Electric Com-pany is the primary employer,we submit that the activity of U.S.Tire Engineers,Inc., as stated aforesaid allies U.S. Tire Engineers,Inc.,with Plauche ElectricCompany and Lake City Electric Company in their labor dispute with Respond-entsherein.In ConclusionThe 1959 amendments to Section 8(b) (4) of the Act interdict unlawful inducementof employees under subsection(i)and coercion of employers under subsection (ii)as above found by the Trial Examiner in Case No. 15-CC-123. In Case No. 15-CC-126, the picketing followed the same pattern as in Case No. 15-CC-123.In bothcases the Respondents could and should have picketed Plauche,Inc., the primaryemployer, at its permanent place of business if they expected the protection of theAct.The Respondents had no dispute with any neutral employer in these cases.Thesecondary boycott intent is evidenced by the recited facts.The Board's doctrine an-nounced inWashington Coca Cola Bottling Works, Inc.,107 NLRB 299, is applicableto both of these cases rather than theMoore Dry Dockrule because the Union couldhave effectively and adequately publicized the labor dispute at the primary em-ployer's place of business.Even though Respondents did not threaten Davis ofU.S. Tire Engineers-which the Trial Examiner finds they did-still they violated theAct under subsection(i)by picketing U.S. Tire Engineers when they could havepicketed Plauche,Inc.Even though some of the General Counsel's subpenaed wit-nesses appeared to be testifying under stress nand strain and took pains to plead theirneutrality,the Trial Examiner finds that the General Counsel elicited from themcredible testimony of threats and inducement adequate to sustain his complaint by apreponderance of the evidence of record.The facts recited and found in these casesspeak for themselves.In applying Section 8(b)(4) the initial question is whether the challenged activityis "primary"or "secondary."Congress did not define these terms, but left to theBoard the task of giving them content through the empiric process of administration.The Board's function is to accommodate"the dual congressional objectives of pre-serving the right of labor organizations to bring pressure to bear on offending em-ployers in primary labor disputes and of shielding unoffending employers and othersfrom pressures in controversies not their own."N.L.R.B. v. Denver Building andConstruction Trades Council,et al. (Gould & Preisner),341 U.S. 675, 692.The line between permissible primary and illegal secondary activity is easy to drawwhen the primary employer and the neutral employer conduct their businesses atseparate locations.It is far more difficult to draw when the primary employer andthe neutral employer are at work on the same premises. Picketing at those premiseswill necessarily have a substantial impact on the neutral and his employees.But,unless the union can picket at the common project,itsright to picket the primaryemployer may be illusory for that project is frequently his only place of business inthe area of the dispute.The Board has sought to meet this problem with an eye topracticalities-by treating picketing at a common work project as primary so long asevery reasonable effort is made to confine it to the primary employer,and as secondarywhen there is a direct and purposeful effort to involve the neutral employer in thedispute.Accordingly,the Trial Examiner finds that the Respondents have violatedSection 8(b) (4) (i) and(ii)of the Act as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of International Brotherhood of Electrical Workers,LocalUnion 861,,and Arneth Lard,its agent,set forth in section III, above,occurring in connection withthe operations of Plauche Electric,Inc., and the other contractors described in sec-tion I,above, and elsewhere in this report, have a close, intimate,and substantial THE GENERAL TIRE AND RUBBER COMPANY269relation to trade, traffic, and commerceamongthe several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that International Brotherhood of Electrical Workers,Local Union861, and Arneth Lard, itsagent,have violated Section 8(b) (4) (i) and(ii) (B) ofthe Act,I shall recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1. International Brotherhood of ElectricalWorkers, Local Union861, and ArnethLard,its agent,is a labor organization within the meaning of Section2(5) of the Act.2.By inducing and encouraging employeesof U.S. TireEngineers,Inc., and ofother employershaving electrical contracts with Plauche Electric,Inc., to engagein a strike or a concerted refusal in the course of their employment to performservices with the object of forcing or requiring their respective employers to ceasedoing businesswithPlauche Electric,Inc.,andany otherperson,InternationalBrotherhoodof ElectricalWorkers,Local Union 861, and ArnethLard,its agent, haveengaged in unfair labor practices within the meaning of Section 8(b)(4)(i) and(ii) (B) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7)of the Act.[Recommendations omitted from publication.]The General Tire and Rubber CompanyandInternational Unionof Operating Engineers,Local 826, AFL-CIO.Case No. 16-CA-1471 (formerly 33-CA-654). January 15, 1962DECISION AND ORDEROn June 30, 1961, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged inthe complaint and recommendeddismissal of these allegations.There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report together with supporting briefs.Pursuantto the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,135 NLRB No. 28.